Title: To James Madison from Charles Pinckney, 18 November 1809
From: Pinckney, Charles
To: Madison, James


Dear Sir,
November 18. 1809 In Charleston
I had the honour, of writing you lately, which, I hope you have received. At the request, of a number, Of our Respectable Citizens, who have not the pleasure, of a Personal Acquaintance with you, I take the liberty, of, transmitting you Some intelligence, which it is believed, important you Should Possess. I do so, because at, this time, it is almost impossible, for our Members of, Congress, to know of it—all of them except one, live very, distant, from the Sea-Coast, & Seldom, or ever come to, Charleston. Mr. Marion has never, I understand, returned to this State since June, & has been extremely, ill, in the upper Parts of Virginia—he therefore can, know nothing of it. It is, that immense quantities, of British goods, are pouring daily, into Amelia, in Florida, from whence they are Smuggled, into Georgia, &, this State, in a manner, & to a value, to exceed, Credibility. The innumerable Creeks, & inlets, in, both States, & the facilities, which they, & the boundaries, Of, Florida, & Georgia, furnish, are Such as to make it, impossible, under our existing regulations, to prevent it. Twenty Cutters, it is Said, would not do it, particularly, in the Winter Season, on a Coast So dangerous as this is.
The Evil is increasing every moment, in a most, rapid manner, by which means, all the effects, intended by the Non intercourse act, are in this Section, Of the Union, entirely Prevented. So far from, injuring Great-Britain, the existing State of things, in this quarter, is become precisely I should, Suppose, what She wishes. She pours in her, Manufactures on us in any quantities, She pleases, free, of duty, or impost here. She receives all the, Cotton, & Rice, & Other Produce, She wants, at her own prices, & carries it from Amelia in her own Ships, throwing all the charges, of the double Shipment, insurance, &ca—in, Short, all that are, incident, to the, circuitous route, on the, American Planter, for She will regulate her Prices, by the European, Markets. Our real American Merchants, & friends of the, Country, view with great concern, the manner, in which the intentions, of our general government, are thus frustrated, for certainly, if, the same Smuggling, of British Goods, & defrauding Of the Revenue, exists in any degree, in the Northern States, the present Situation, of our Commerce, as it respects Great, Britain, must be more, Advantageous to her, than She could ever even have hoped. I do, not know if the Northern States furnish the Same facilities, for, Smuggling, as the Southern Coast, & Particularly with the help, of, Amelia does, but if they do, & they have begun, you must probably, have heard of it. If they do not, enough, can be easily, Smuggled, through the Southern States, to supply them. The thing speaks already, openly, for itself, for British Goods, are becoming, as cheap, or cheaper, than ever known & in greater Quantities.
It is not for me to say what is best to be done. We know Our political Vessel is in the hands of as able a Pilot as any that could be found & are sure her courses will be right & such measures alone pursued as are consistent with the honour & true interests of our country.
Dear Sir
Since writing the above, Our intelligence on this subject increases, & particularly as to the arrival of British Vessels at Amelia full of their manufactures—some passed our Bar yesterday & the day before in sight, & numbers go the same way out of sight of our Bar. It is said many which arrive are reported empty, or in Ballast, merely to prevent suspicion, but are at the same time full of Goods to be smuggled. Our informants transmit this information confidentially, as they do not wish by being known to expose themselves to the resentments & Oppression of the British Party & Merchants in Charleston, which in Money affairs is very powerful here. While Goods are cheap, our Cotton & Produce are low being entirely now at their mercy. I am dear sir With great regard & Esteem always Yours Truly
Charles Pinckney
I should have paid my respects to yourself & Mr Jefferson in person before, but the long & uncommon & dangerous illness of my eldest Child has prevented & still detains me.
